Citation Nr: 1331226	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to PTSD.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




REMAND

The Veteran had active military service from September 1967 to May 1969.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran claims service connection for an acquired psychiatric disorder, to include secondary to his service-connected PTSD.  A review of the record indicates that a VA examination is necessary before the adjudication of the Veteran's service connection claim.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the threshold outlined in McLendon has been met regarding VA's duty to provide an examination, the Board notes that the Veteran has been variously found to have depression, not otherwise specified, and an adjustment disorder with mixed anxiety and depression.  See July 2012 VA Treatment Record; May 2012 VA Treatment Record; April 2012 VA treatment record; February 2012 VA Treatment Record; August 2011 VA Treatment Record; October 2011 VA Treatment Record.  At the time of these assessments, the Veteran was also diagnosed with PTSD.  See id.  

The Veteran has recounted an in-service incident where he was aboard a helicopter that was fired at and other helicopters participating in the mission were shot down.  See April 2010 VA Examination Report.  The evidence of record suggests that depression and adjustment disorder may be directly traceable to such an experience during military service.  Specifically, treatment records that show clinical assessments of depression and adjustment disorder also reflect that the Veteran's psychiatric stressors included exposure to traumatic events, among other stressors.  Finally, the record also contains some evidence that the Veteran's psychiatric disorders may be secondary to, or part of, the Veteran's service-connected PTSD.  See March 2010 VA Examination Report. 

The Board also notes that upon entry to service, the Veteran indicated that he did not then or ever experience nervous trouble of any sort.  See July 1967 Report of Medical History.  Nevertheless, upon his separation, the Veteran stated that he had experienced or was experiencing nervous trouble.  See May 1969 Report of Medical History.  Accordingly, an examination is necessary to address the question of service connection for the Veteran's psychiatric disorders other than PTSD.  See McLendon, 20 Vet. App. 79.  (Although a March 2010 VA examiner did not diagnose psychiatric disability other than PTSD, noting that the Veteran did not meet the criteria for an anxiety disorder or depressive disorder at that time, the assessments of depression and adjustment disorder were made after the 2010 examination.)  

As the Board has remanded the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, a determination of which symptoms are attributable respectively to the Veteran's PTSD and any other acquired psychiatric disorders may affect the initial rating for the Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability).  Indeed, based on the evidence of record, it is not clear which symptoms are attributable to the Veteran's service-connected PTSD and which are attributable to any other non-service-connected psychiatric disorder, or whether any distinction can be made. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD and the etiology of any psychiatric disorder other than PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

(a)  The examiner should identify the nature, frequency, and severity of all current symptoms of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score and an explanation of the current levels of psychological, social, and occupational functioning that support the score. The examiner should specifically comment on the impact of the veteran's PTSD upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided. 

(b)  As to any other psychiatric disorders (other than PTSD), the examiner should indentify whether it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed psychiatric disorder other than PTSD is attributable to the Veteran's period of active military service.  Specific opinions should be provided as to a depressive disorder not otherwise specified and an adjustment disorder that have been shown as clinical assessments or diagnoses in 2011 and 2012 treatment records.  If it is determined that no psychiatric disorder other than PTSD exists, an explanation for such a conclusion should be provided, which explanation must include reasons for why the clinical assessments made in 2011 and 2012 were incorrect.

(c)  If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any that any psychiatric disorder (other than PTSD) is proximately due to (caused by) a service-connected disability, to include PTSD?

(d)  If the answer to (c) is no, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed psychiatric disorder (other than PTSD) has been made chronically worse beyond its normal progression by a service-connected disability, to include PTSD? 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for every opinion expressed, based on the evidence of record, the examiner's experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidentiary development would permit such an opinion to be made.

To the extent possible, the examiner should distinguish the manifestations of the Veteran's service-connected PTSD and any other psychiatric disorders.

2.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

